Order, Supreme Court, New York County, entered on March 6, 1980, unanimously affirmed. It is obvious that there was a typographical error and that it is Interrogatory 2(c) that is referred to and not 7(c). The answers to the interrogatories are directed to be served within 30 days after service of a copy of this court’s order. Respondents shall recover of appellant $50 costs and disbursements of this appeal. The appeal from the order of said court entered on May 17, 1979 is dismissed as subsumed in the order of March 6, 1980, without costs and without disbursements. No opinion. Concur—Kupferman, J. P., Birns, Markewich and Yesawich, JJ.